Citation Nr: 9907107	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a bilateral leg 
condition.  

2.  Entitlement to service connection for a right ankle 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the VA RO 
which denied service connection for bilateral leg and right 
ankle disabilities.  These are the only issues properly on 
appeal at this time.

A December 1998 RO decision denied service connection for a 
left ankle disability.  To date, that decision has not been 
appealed and it is not before the Board.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a bilateral leg 
condition.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a right ankle 
condition.  


CONCLUSION OF LAW

The veteran's claims for service connection for a bilateral 
leg and right ankle conditions are not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991 & Supp 1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to September 1969.  On medical examination performed for 
service entrance purposes in September 1966, the veteran's 
lower extremities were listed as normal.  In January 1967, he 
was noted to have a severe left ankle sprain with swelling 
and tenderness.  The May 1969 separation medical examination 
indicated no abnormalities of the lower extremities.  On the 
accompanying medical history report, the veteran noted no 
pertinent history.  Service medical records do not show 
bilateral leg or right ankle disorders.

In March 1997, the veteran filed a claim for service 
connection for bilateral leg and right ankle conditions.  

The RO sent a letter to Leo J. Swantek, M.D., requesting 
evidence of treatment in support of the veteran's claim.  In 
an April 1997 note, Dr. Swantek responded that the veteran's 
chart had been destroyed since his last office visit was 
prior to 1986.  

On VA examinations in May 1997, the veteran reported that he 
first noticed pain behind his legs during a 14-mile forced 
march during basic training in 1966.  He said that he was 
treated several times in the dispensary for these problems 
and was hospitalized for three days with a diagnosis of 
cellulitis.  He reported pain ranging from minimal to severe 
in the upper part of his calves then radiating into his knees 
and occasionally into the groin.  He gave a history of 
degenerative joint disease of the neck and back.  On physical 
examination, no visible deformity, muscle atrophy, or joint 
swelling was noted.  Deep tendon responses were found to be 
2/4 with increased amplitude of movement in both upper 
extremities and both lower extremities.  Slight tenderness in 
the upper calves on compression was observed.  The examiner 
indicated that the veteran had slight stiffness but he was 
able to walk with both feet in 80 degrees dorsiflexion.  
Range of motion of the hips, knees, and ankles was noted to 
be within functional limits.  Ankle dorsiflexion and plantar 
flexion were noted to be normal.  The examiner noted that 
evidence of pain was by the veteran's report and by some 
antalgic reactions on range of motion testing.  X-rays of the 
lumbosacral spine confirmed degenerative disc disease at L3-
L4.  Bilateral knee X-rays were negative for any abnormality.  
The diagnostic impression was myalgia of both calves.  

In a May 1997 statement, the veteran's wife stated that she 
has been aware of her husband's painful leg condition since 
shortly after they met in 1971.  She stated that he missed 
work on several occasions due to the pain in his legs.  She 
stated that when he finally sought medical attention, the 
treatment was inadequate and he did not return.  

The veteran submitted a May 1997 statement by his mother in 
support of his claim.  She related that in letters to her 
during service he wrote about an injury to his ankle that 
resulted in hospitalization.  She stated that during his time 
in the military he continued to write to her, complaining 
periodically about pain in both of his legs.  

In his June 1997 notice of disagreement, the veteran 
indicated that he was hospitalized for three days and had 
several outpatient visits for bilateral leg pain during basic 
training.  

In a September 1997 substantive appeal, the veteran stated 
that he was injured during basic training.  He related that 
he was hospitalized and given prescription medication for his 
injury.  He said that at the time of the service incident, 
although the most severe pain was in his right ankle and leg, 
he also suffered from a bilateral leg condition.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  

The veteran claims service connection for right ankle and 
bilateral leg conditions which he contends began in service.  
His claims present the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claims are well grounded, meaning plausible.  If he has 
not presented evidence that his claims are well grounded, 
there is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

A.  Bilateral Leg Condition

The veteran has asserted that he incurred a bilateral leg 
condition during his period of active service.  Service 
medical records from his 1966-1969 active duty do not show 
any leg disorder.  Although the veteran has indicated that he 
was hospitalized for leg problems during active duty, this is 
not reflected in the evidence of record.  The veteran's lower 
extremities were listed as normal on the service separation 
examination and he then reported no pertinent history.  On VA 
examinations in 1997, the diagnostic impression was myalgia 
of both calves.  

While the 1997 VA examinations include a current diagnosis of 
myalgia of both calves, there is no medical evidence linking 
such condition to service.  The veteran and his family 
members have submitted statements in which they contend that 
his leg condition is related to service; however, as laymen 
they are not competent to render medical opinions regarding 
the diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent competent medical 
evidence of linkage to service, the claim for service 
connection for a bilateral leg condition must be denied as 
not well grounded.  Caluza, supra. 

B.  Right Ankle Condition

Service medical records show no problems in the lower 
extremities, except for the acute and transitory left ankle 
strain noted in 1967.  Service medical records from the 
veteran's 1966-1969 active duty show no right ankle 
disability, and the service separation examination noted 
normal lower extremities.  There are no post-service medical 
records which show a current right ankle disability.  The 
veteran did not report a right ankle disability at the 1997 
VA examinations and no such disability was found or 
diagnosed.  One requirement for a well-grounded claim is 
medical evidence of a current diagnosis of the claimed 
condition.  No current right ankle disability has been shown 
by the medical evidence of record.  Even if the veteran 
currently had a right ankle disability, there is no medical 
evidence linking such to service.  In the absence of such 
competent medical evidence of a current right ankle 
disability and of linkage to service, the service connection 
claim must be denied as not well grounded.  Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  


ORDER

Service connection for a bilateral leg condition is denied.  

Service connection for a right ankle condition is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


